DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
During telephone interview (dated June 06, 2022), attorney Joe Muncy (Tel: 703-621-7140 (ex. 101)) authorized examiner to incorporate the following changes into the disclosure:
Change title: from “CONNECTOR” to --CONNECTOR CAPABLE OF APPROPRIATELY RESTRICTING MOVEMENT OF A CONTACT--
Change Abstract from two paragraphs into one paragraph as follows:
In a connector, movement of a contact is appropriately restricted in detaching a counter connector from the connector. The connector fittable with the counter connector in a first direction includes the contact and a housing. The contact includes: a press-fitted portion press-fitted into the housing in a second direction intersecting the first direction; an extension portion that extends from the press-fitted portion in a third direction intersecting the first and the second directions; and a contact portion that extends from the extension portion and contacts the counter contact. The housing includes a protrusion portion that protrudes from a rising portion in the third direction. In a state where the press-fitted portion is press-fitted in the housing, a surface of a distal end portion in the third direction of the extension portion contacts the protrusion portion, which surface faces a side where the counter connector is situated.

Allowable Subject Matter
Claims 1-16 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector fittable with a counter connector in a first direction, the connector comprising: a contact matable with a counter contact housed in the counter connector; and a housing, the contact including: a press-fitted portion that extends in a second direction intersecting the first direction and has an end portion in the second direction which is press-fitted into the housing; an extension portion extending from the press-fitted portion in a third direction intersecting the first and the second directions; and a contact portion extending from the extension portion in the first direction and contacts the counter contact, the housing including: a rising portion extending in the first direction; and a protrusion portion protruding from the rising portion in the third direction, wherein in a state where the press-fitted portion is press-fitted in the housing, a surface of a distal end portion in the third direction of the extension portion contacts the protrusion portion, which surface faces a side where the counter connector is situated in the first direction, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831